DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TRESHA BROWN,
                             Appellant,

                                    v.

              SECURITY FIRST INSURANCE COMPANY,
                           Appellee.

                              No. 4D19-3562

                          [January 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Anuraag Singhal, Judge; L.T. Case No. 18-1567 CACE
(21).

  Frantz C. Nelson of Font & Nelson, PLLC, Fort Lauderdale, for
appellant.

    Evan A. Zuckerman of Vernis & Bowling of Broward, P.A., Hollywood,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.